Case 8:20-cv-02337-CJC-KES Document 19-9 Filed 03/05/21 Page 1 of 2 Page ID #:154



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       JAMES RUTHERFORD, an                  Case No.: 8:20-cv-02337-CJC-KES
  12   individual,

  13             Plaintiff,
                                             Proposed Judgment Re: Default Judgment
  14   v.
  15
  16   130 W LINCOLN AVE CO. LLC, a
  17   Delaware limited liability company;
       and DOES 1-10, inclusive,
  18
                  Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                   Proposed JUDGMENT
Case 8:20-cv-02337-CJC-KES Document 19-9 Filed 03/05/21 Page 2 of 2 Page ID #:155

   1         Upon review of the court files, the application for default judgment, the
   2   declarations submitted in support of default judgment, and the evidence presented
   3   having been fully considered, it is hereby ordered and adjudged that Plaintiff
   4   JAMES RUTHERFORD shall have JUDGMENT in his favor against Defendant
   5   130 W LINCOLN AVE CO. LLC, a Delaware limited liability company,
   6   (“Defendant”) for Defendant’s violation of the ADA, 42 U.S.C. § 12181, et. seq., as
   7   follows:
   8         (1)    Injunctive relief enjoining Defendant from further violations of the
   9                ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendant
  10                provide an ADA compliant premises located at 130 W Lincoln Ave.,
  11                Anaheim, CA 92805 that is readily achievable.
  12         (2)    Attorneys’ fees and costs in the amount of $4,575.00.
  13
  14   DATED:
  15
                                        Hon. Cormac J. Carney
  16                                    United States District Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              1
                                      Proposed JUDGMENT
